  Case 2:19-cv-09334-FMO-JC Document 52 Filed 01/27/20 Page 1 of 3 Page ID #:568

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.          CV 19-9334 FMO (JCx)                                     Date   January 27, 2020
 Title             Summer Joy Lake, et al. v. Wells Fargo Bank, N.A., et al.



 Present: The Honorable             Fernando M. Olguin, United States District Judge
                  Vanessa Figueroa                                        None Present
                     Deputy Clerk                                    Court Reporter / Recorder
             Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                      None Present                                         None Present
 Proceedings:               (In Chambers) Order re: Pending Motions


       On December 20, 2019, defendant Clear Recon Corp1 (“Clear Recon”) filed a Motion to
Dismiss First Amended Complaint (Dkt. 41, “Clear Recon Motion”), and on December 26, 2019,
defendant Wells Fargo Bank, N.A.(“BANA”) filed a Motion to Dismiss Plaintiffs’ First Amended
Complaint (Dkt. 44, “BANA Motion”). The Clear Recon Motion was set for oral argument on
January 23, 2020, and the BANA Motion was set for argument on January 30, 2020. (See Dkt.
41, Clear Recon Motion; Dkt. 44, BANA Motion). The January 23, 2020 and January 30, 2020,
hearing dates required plaintiffs to file their Oppositions to the motions no later than January 2,
2020, and January 9, 2020, respectively. See Local Rule 7-9. Plaintiffs did not file any opposition
to defendants’ motions. (See, generally, Dkt.). Accordingly, the court will vacate the hearing dates
and grant defendants’ motions. See Local Rule 7-12.

       In addition, given the policy favoring amendment of complaints, see Morongo Band of
Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir. 1990), the court will give plaintiffs one last
opportunity to amend their complaint. In preparing the Second Amended Complaint, plaintiffs shall
carefully evaluate the contentions set forth in defendants’ motions, including whether plaintiffs
have standing to bring the claims asserted.

        Moreover, based on the court’s review of Plaintiffs’ Request for an Order Staying or
Cancelling Sale, Issuance of a Preliminary Injunction; and Issuance of Lis Pendens by Court (Dkt.
33, “First Request”; Dkt. 34, “Second Request”),2 the court will deny the Requests. As an initial
matter, according to the First Request, the sale of the subject property was to be held on January
7, 2020, at 10:30 a.m.. (See Dkt. 34, First Request at 5). However, given plaintiffs’ concurrently
filed motion to disqualify the undersigned, (see Dkt. 32), the First Request was stayed pending a
ruling on the motion to disqualify. Thus, the First Request is denied as moot. Furthermore, given
the standing issues in this action, and the dismissal of the operative complaint, the court declines


         1
             Erroneously sued as Clear Recon Corp, AKA Clear Recon Corp of Arizona.
         2
             Plaintiffs filed two documents with the same title requesting different relief.
CV-90 (10/08)                              CIVIL MINUTES - GENERAL                               Page 1 of 3
  Case 2:19-cv-09334-FMO-JC Document 52 Filed 01/27/20 Page 2 of 3 Page ID #:569

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.        CV 19-9334 FMO (JCx)                                   Date    January 27, 2020
 Title           Summer Joy Lake, et al. v. Wells Fargo Bank, N.A., et al.

at this juncture to grant the additional relief sought by plaintiffs in the Second Request. (See Dkt.
34, Second Request).

         Based on the foregoing, IT IS ORDERED THAT:

      1.        Clear Recon’s Motion to Dismiss First Amended Complaint (Document No. 41) is
granted.

      2. BANA’s Motion to Dismiss Plaintiffs’ First Amended Complaint (Document No. 44) is
granted, and the hearing on BANA’s Motion, currently set for January 30, 2020, is hereby
vacated.

         3.     The First Amended Complaint (Dkt. 28) is dismissed with leave to amend.

        4.    If plaintiffs still wish to pursue this action, they are granted until February 10, 2020,
to file a second amended complaint attempting to cure the alleged deficiencies outlined in
defendants’ motions. The court expects that defendants will agree to any amendments that will
or attempt to cure the alleged defects.

        5.      The second amended complaint must be labeled “Second Amended Complaint,” filed
in compliance with Local Rule 3-2 and contain the case number assigned to the case. In addition,
plaintiffs are informed that the court cannot refer to a prior pleading in order to make their Second
Amended Complaint complete. Local Rule 15-2 requires that an amended pleading be complete
in and of itself without reference to any prior pleading. This is because, as a general rule, an
amended pleading supersedes the original pleading. See Ramirez v. Cnty. of San Bernardino,
806 F.3d 1002, 1008 (9th Cir. 2015) (“It is well-established in our circuit that an amended
complaint supersedes the original, the latter being treated thereafter as non-existent. In other
words, ‘the original pleading no longer performs any function[.]’”) (citations and internal quotation
marks omitted).

        6.     Plaintiffs are cautioned that failure to timely file a Second Amended Complaint shall
result in this action being dismissed without prejudice for failure to prosecute and/or failure to
comply with a court order. See Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626,
629-30, 82 S.Ct. 1386, 1388 (1962).

      7.     Defendants shall file an Answer to the Second Amended Complaint or a motion
pursuant to Fed. R. Civ. P. 12 no later than February 27, 2020.

         8.     In the event defendants wish to file another motion to dismiss, then counsel for the




CV-90 (10/08)                           CIVIL MINUTES - GENERAL                                Page 2 of 3
  Case 2:19-cv-09334-FMO-JC Document 52 Filed 01/27/20 Page 3 of 3 Page ID #:570

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 19-9334 FMO (JCx)                                    Date    January 27, 2020
 Title          Summer Joy Lake, et al. v. Wells Fargo Bank, N.A., et al.

parties shall, on February 20, 2020, at 10:00 a.m.3 meet and confer in person at an agreed upon
location within the Central District of California to discuss defendant’s motion(s) to dismiss.
Defendant’s motion must include copies of all meet and confer letters as well as a declaration that
sets forth, in detail, the entire meet and confer process (i.e., when and where it took place, how
long it lasted and the position of each attorney with respect to each disputed issue that will be the
subject of the motion). Failure to include such a declaration will result in the motion being denied.

       9.     Plaintiffs’ Request for an Order Staying or Cancelling Sale, Issuance of a Preliminary
Injunction; and Issuance of Lis Pendens by Court (Document Nos. 33 & 34) are denied.

     This order is not intended for publication. Nor is it intended to be included in or
submitted to any online service such as Westlaw or Lexis.


                                 Notice Re: Pro Se Legal Clinic

        The Los Angeles Clinic operates by appointment only. You may schedule an appointment
either by calling the Clinic or by using an internet portal. You can call the Clinic at (213) 385-2977,
ext. 270 or you can submit an internet request at the following site:
http://prose.cacd.uscourts.gov/los-angeles.
        Clinic staff can respond to many questions with a telephonic appointment or through your
email account. It may be more convenient to email your questions or schedule a telephonic
appointment. Staff can also schedule you for an in-person appointment at their location in the
Roybal Federal Building and Courthouse, 255 East Temple Street, Suite 170, Los Angeles,
California 90012.


                                                                                 00       :     00
                                                       Initials of Preparer             vdr




         3
        Counsel may agree to meet and confer at another time and place without seeking court
approval for such an agreement.
CV-90 (10/08)                           CIVIL MINUTES - GENERAL                                Page 3 of 3
